Exhibit 10.1

 

LOGO [g802470g0919010403418.jpg]

 

          

VERITONE, INC.

575 ANTON BLVD., SUITE 100

COSTA MESA, CA 92626

September 16, 2019

VIA E-MAIL

John A. Ganley, Jr.

25686 Rolling Hills Road

Laguna Hills, CA 92653

 

Re:

Amendments to Offer Letter

Dear John:

This letter agreement memorializes the agreement between you and Veritone, Inc.
(the “Company”) regarding certain amendments to your offer letter from the
Company dated May 9, 2017, including the amendments to certain terms made by the
Compensation Committee of the Board of Directors in accordance with the terms
thereof (the “Offer Letter”). By countersigning this letter agreement below, the
Company and you agree as follows:

 

  1.

New Position. Effective September 16, 2019 (the “Effective Date”), your position
will be changed to Senior Advisor to the CEO, and you will continue to report
directly to me. The expectation is that you will work an average of
approximately thirty (30) hours per week in this position, primarily on a remote
basis. This is an exempt position and therefore ineligible for overtime.

 

  2.

Changes to Cash Compensation.

 

  a.

Base Salary. Commencing on the Effective Date, your salary will be Five Thousand
Two Hundred Eight Dollars and Thirty-three Cents ($5,208.33) per semi-monthly
pay period (which equates to One Hundred Twenty-Five Thousand Dollars [$125,000]
on an annualized basis).

 

  b.

Variable Compensation. In this position, you will not be eligible to receive any
bonus or other variable compensation. In the event that the Compensation
Committee determines that the executives of the Company have earned a
performance bonus for 2019, you will receive seventy-five percent (75%) of such
bonus.

 

  c.

Payroll Matters. All compensation is payable less deductions authorized by you,
all tax withholdings and other amounts as the Company, in its sole discretion,
deems necessary or permitted by applicable law. Compensation will be paid in
accordance with the Company’s established policies and procedures, and regular
payroll dates.

 

  3.

Equity Compensation. During the term of your employment, your outstanding stock
options and restricted stock units granted to you under the Company’s 2014 Stock
Option/Stock Incentive Plan, 2017 Stock Incentive Plan and 2018
Performance-Based Stock Incentive Plan will continue to vest and be exercisable
in accordance with the terms of the applicable award agreements and the plan
documents. In addition, in the event that your employment is terminated by the
Company other than for Cause (as defined in your Restricted Stock Unit Agreement
dated February 12, 2019) prior to February 12, 2020, then, to the extent not
already vested, the Company will take such action as may be required to cause
100% of your restricted stock units awarded February 12, 2019 and 25% of your
nonqualified stock options granted February 12, 2019 to be vested upon your
termination date.



--------------------------------------------------------------------------------

Mr. John A. Ganley, Jr.

September 16, 2019

Page 2

 

  4.

Employee Benefits. In this position, you will continue to be eligible for all
employee benefits and to participate in all employee benefit plans the Company
makes available to its full-time employees subject to the terms and conditions
of the personnel policies or benefit plans, as applicable, governing the
benefits. During the term of your employment, the Company will continue to pay
100% of the premiums for your current medical, dental, vision, basic life and
basic AD&D insurance coverage.

 

  5.

Effect of Amendment. Except as specifically amended by this letter agreement,
the Offer Letter shall remain unmodified and in full force and effect.

 

  6.

At Will Employment. Your employment relationship with the Company shall continue
to be “at will.” This means that both you and the Company retain the right to
terminate the employment relationship at any time, with or without cause or any
particular notice or procedures. It also means that the Company reserves the
right to determine and change, in its sole business judgment and discretion,
your job title, duties, reporting relationship, base of employment, sales
territory, cash compensation, employee benefits and benefit plans it makes
available to employees, and other policies and any other term and condition of
your employment. Nothing in this letter agreement shall modify the at will
nature of your employment.

 

  7.

General Provisions.

 

  a.

Governing Law; Entire Agreement. This letter agreement shall be governed in all
respects by the laws of the State of California without regard to choice of laws
or conflict of laws provisions thereof. The Offer Letter (as amended by this
letter agreement) shall constitute the full and entire understanding and
agreement between you and the Company with regard to the subject matter hereof
and thereof.

 

  b.

Severability. If any provision of this letter agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Amendment and the balance of this letter
agreement shall be enforceable in accordance with its terms.

If you agree with all of the foregoing terms and provisions, please sign and
date this letter and return it to my attention. If you have any questions
regarding this matter or this letter agreement, please don’t hesitate to contact
me.

Very truly yours,

/s/ Chad Steelberg

Chad Steelberg

Chief Executive Officer

I have read and understand and hereby agree to the foregoing amendments to my
Offer Letter. I understand that the Offer Letter, as so amended, sets forth the
entire agreement between myself and the Company, regarding the terms of
employment and supersedes any prior agreements, understandings or discussions
which I may have had prior to signing this letter agreement. I am not relying on
any representations, promises or agreements not expressly contained in the Offer
Letter, as so amended.

 

/s/ John A. Ganley, Jr.

    Date:           September 17, 2019 John A. Ganley, Jr.      